United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Sahib et al.				:
Application No. 16/122,796			:		Decision on Petitions 		
Filing Date: September 5, 2018		:				
Attorney Docket No. 63230-711.201		:


This is a decision on a petition under 37 C.F.R. § 1.78(c) filed June 8, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/554,989.   This is also a decision on a petition under 37 C.F.R. § 1.182 filed June 8, 2022, requesting expedited consideration of a petition under 37 C.F.R. § 1.137(a).   

The petition under 37 C.F.R. § 1.78(c) is dismissed.

The petition under 37 C.F.R. § 1.182 is dismissed.

A renewed petition under 37 C.F.R. § 1.78(c) correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

Petition under 37 C.F.R. § 1.78

The petition seeks to add a benefit claim in the form of language indicating this application claims the benefit of Application No. 62/554,989.

Background

The law firm of Jensen & Puntingam, P.S. (“JS”), via attorney Clark Puntigam, filed the application on behalf of the applicants on September 5, 2018.

An application data sheet (“ADS”) was filed with the application.  The ADS states this application is a [blank space] of Application No. 62/554,989.  The “benefit claim” in the ADS is improper because the claim fails to identify the relationship between this application and Application No. 62/554,989.  As a result, the Office did not enter the benefit claim.

The Office mailed several items to JS on September 24, 2018.  The items include a filing receipt that does not include any benefit claims and a communication stating, with emphasis added, 

One or more of the benefit claims under 35 U.S.C. § 120 cannot be included on the  Filing Receipt since applicant did not specify whether the application is a continuation,

divisional or continuation-in-part of the prior application. Applicant must submit a new application data sheet (ADS) that sets forth the relationship, and the ADS must be accompanied by a petition under 37 CFR 1.78 if filed after the time period set forth in    37 CFR 1.78.

Improperly signed papers attempting to give a power of attorney to practitioners associated with Customer No. 34725 were filed on January 6, 2022, and March 23, 2022.

Properly signed papers giving a power of attorney to practitioners associated with Customer 
No. 21917, who include Robert Arbulu, were filed on April 14, 2022.

Mr. Arbulu filed the petitions and a corrected ADS on June 8, 2022.

Discussion

A petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.1  

The petition under 37 C.F.R. § 1.78(c) includes the petition fee and a statement of unintentional delay.

The petition fails to include the required reference.  Specifically, the reference in the application data sheet (“ADS”) filed with the petition is unacceptable because the ADS is improper.

An ADS adding, deleting, or modifying one or more benefit claims must identify the information that is being changed relative to the benefit information of record.  

The benefit information of record for an application consists of benefit information entered by the Office.  The benefit information of record can generally be determined by reviewing the most recent filing receipt issued by the Office for an application.  As of the date the petition was filed, no benefit information of record existed because the Office did not enter the improper “benefit claim” in the original ADS..

37 C.F.R. § 1.76(c)(2) states in part, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”

Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a benefit claim under 35 U.S.C. § 119(e) or 35 U.S.C. § 120, all of the information applicable to the benefit claim must be underlined in the ADS.  
The only information for the benefit claim in the corrected ADS is the information in the “Continuity Type” field.  Therefore, the corrected ADS is improper.

A renewed petition and a new corrected ADS including the benefit claim may be filed in response to this decision.  The application numbers in the “Application Number” and “Prior Application Number” fields must be underlined.  The information in the “Continuity Type” field must also be underlined.

With respect to the statement of delay in the petition, the Office may require additional information concerning the period of delay in the submission of untimely benefit claims under  37 C.F.R. § 1.78.  See 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3). The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R. 1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.3

The instant petition was filed on June 8, 2022, which is more than two years after the expiration of the time period to file the benefit claim.  Therefore, the Office is requesting information concerning the delay in the submission of the benefit claim.

The record is sufficient to demonstrate the initial failure to file the benefit claim as part of a proper ADS was unintentional.  However, the record fails to fully address the subsequent delay in taking steps to add the benefit claim.  For example, the record fails to include an explanation for JS’s failure to take steps to add the benefit claim after being informed in a September 24, 2018 communication that a benefit claim in the original ADS had not been entered.

Any renewed petition should include the following information:

(1)	The reason(s) for JS’s failure to take steps to add the benefit claim in response to the September 24, 2018 communication,
(2)	The reason(s) actions were not taken to add the benefit claim during 2019, 2020, and 2021, and
(3)	The reason(s) actions were not taken to add the benefit claim during the first half of 2022.

Petition under 37 C.F.R. § 1.182 and the Abandonment of the Application

The Office issued a final Office action on April 15, 2021.  A reply to the Office action was filed on June 24, 2021.  An Advisory Action was issued on July 13, 2021.  An extension of time was not obtained, and a proper reply was not timely filed.  As a result, the application became abandoned on July 16, 2021.  The Office issued a Notice of Abandonment on October 19, 2021.

The following items were filed on November 4, 2021:

(1)	Amendment, 
(2)	Fee required for a request for continued examination (“RCE”), and 
(3)	Fee required for a petition to revive under 37 C.F.R. § 1.137(a).

A RCE and a petition to revive were not filed on November 4, 2021.

The following items were filed on June 8, 2022:

(1)	Petition under 37 C.F.R. § 1.78, 
(2)	Petition under 37 C.F.R. § 1.182,
(3)	Corrected ADS,
(4)	Amendment, and
(5)	RCE.

A petition to revive was not filed on June 8, 2022.

The petition under 37 C.F.R. § 1.182 states a petition to revive is being filed with the petition under 37 C.F.R. § 1.182 and requests expedited consideration of the petition to revive.  However, a petition to revive has not been filed.  Therefore, the petition under 37 C.F.R. § 1.182 cannot be granted.

If applicant wishes to pursue this application, a petition to revive under 37 C.F.R. § 1.137(a) must be filed.  The petition fee was previously paid, and the petition does not need to include a new petition fee.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4  				
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions
By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 12223.
        4 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.